Citation Nr: 1235171	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January August 1998 to January 1999, and from January 2002 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, and assigned a 50 percent disability rating.  Subsequently, in an October 2009 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent.  

The Veteran initially requested a Travel Board Hearing at his local VA.  However, prior to the scheduled hearing date, the Veteran's representative submitted a December 2011 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.702(e) (2011). 


FINDING OF FACT

In a December 2011 statement, the Veteran indicated his desire to withdraw his appeal seeking an increased disability rating for PTSD.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of an increased disability rating PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In December 2011, the Veteran's representative submitted a statement that noted the Veteran's desire to withdraw any pending appeals.  This statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issues of entitlement to an increased disability rating for PTSD.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement to an increased disability rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased disability rating for PTSD, and it is dismissed.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


